Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “the phrase difference” lacks a proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digonnet et al (EP-3059562).
Regarding claim 1, Digonnet et al shows in Figs.1A-2B the following elements of applicant’s claim: at least one optical waveguide (20) configured to emit a light beam; and an optical reflector (30) optically coupled to the at least one optical waveguide (20), the optical reflector configured to be illuminated by the light beam and to reflect at least a portion of the light beam to the at least one optical waveguide (Figs.1A-1D), the optical reflector comprising: a first substrate portion (32) configured to reflect a first portion of the light beam back to the at least one optical waveguide (20); and a diaphragm (34) configured to reflect a second portion of the light beam back to the at least one optical waveguide (20), the diaphragm responsive to a perturbation by moving  relative to the first substrate portion (Figs.1A-2B).  Although Digonnet et al does not specifically mention that the light beam is centered between the first substrate portion and the diaphragm, Digonnet et al discloses (paragraph 22) that the light having a width less than a width of the well can be positioned such that the light 22 irradiates a portion of the perimeter of the well such that a first portion the light 22 is incident on the first portion 32 of the reflector 30  outside the well, while a second portion of the light is incident on the second portion 34 of the reflector 30 (e.g. the diaphragm 38 in the well). The specific configuration utilized for positioning the light beam would have been obvious, if not inherent, to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 2-3 and 9, Digonnet et al discloses that the use of a taper end of the optical waveguide is known in the art (page 4, line 41). 
Regarding claim 4, the specific end portion of an optical waveguide would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.
Regarding claims 7, 8, the limitations therein ar disclosed in claim 12 of Digonnet et al (paragraph 28).
Regarding claim 10, the limitations therein are disclosed in claim 1 of Digonnet et al.
Regarding claim 11, the limitations therein are disclosed in claim 14 of Digonnet et al.
Regarding claim 12, the limitations therein are disclosed in claim 1 of Digonnet et al (Fig.1A).
Regarding claim 13, the limitations therein are disclosed in claim 7 of Digonnet et al.
Regarding claim 14, the limitations therein are disclosed in claim 8 of Dignonnet et al.
Regarding claim 15, the limitations therein are disclosed in claim 10 of Dignonnet et al.
Regarding claims 16-17, the limitations therein are disclosed in paragraph 22 of Dignonnet et al.
Regarding claim 18, as far as the claim is understood, the limitations therein are disclosed in paragraph 15 of Digonnnet et al.
Regarding claim 19, the limitations therein are disclosed in claim 6 of Digonnet et al.
Regarding claims 20-22, the specific distance utilized between the optical waveguide and the optical reflector would have been an obvious design choice to one of ordinary skill in the art because it does no more than yield predictable results.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digonnet et al in view of DeWitt et al (US 8662160).
Regarding claim 5, Digonnet only differs from the claimed invention in that it does not specifically mention the optical waveguide having a mode-field diameter greater than 11μm.  However, such feature is well known in the art as disclosed by Dewitt et al(col.15, lines 54-59; col.18, lines 45-46) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of DeWitt in the device of Dignonnet in view of the desire to provide for transmitting high power over great distances. 
Regarding claim 6, the specific size of the mode-field diameter utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Legakos et al (US 2009/0202195 A1) is cited for disclosing a fiber optic pressure sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878